Citation Nr: 1505682	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  12-32 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to April 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Virtual VA electronic claims processing system includes a transcript of the Veteran's April 2013 hearing before the undersigned Veterans Law Judge.  Documents in Virtual VA are otherwise duplicative of what is in the paper claims file or are not relevant to the matters on appeal.  The electronic Veterans Benefits Management System (VBMS) currently contains no documents pertaining to the Veteran.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is at least in equipoise to show that the Veteran was exposed to herbicides while serving at the Royal Air Force Base in U-Tapao, Thailand, in 1974 and 1975.

2.  The Veteran currently has type II diabetes mellitus that is treated with diet and medication, and there is no evidence to rebut the presumption that this condition is a result of his exposure to herbicides during active service.
CONCLUSION OF LAW

Type II diabetes mellitus is due to herbicide exposure in service. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As discussed below, sufficient evidence is of record to grant the claim for service connection for Type II diabetes mellitus.  Therefore, no further notice or development is needed with respect to this claim.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, in order to prevail on the merits on the issue of service connection, there must be competent evidence of current disability; competent evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

For purposes of establishing service connection for a disability resulting from exposure to certain herbicide agents, to include Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

Nevertheless, VA Compensation and Pension Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases, including the Royal Than Air Force Base at U-Tapao, during the Vietnam era.  See VA Adjudication Manual, M21-1MR, part IV, subpart ii, ch.2, Section C, 10, q-r.  

Certain diseases, listed at 38 C.F.R. § 3.309(e), to include Type II diabetes mellitus, shall be presumed to be due to exposure to such herbicide agents if they have become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

In this case, a service performance report for the period from August 1974 to May 1975 shows that the Veteran served at U-Tapao Airfield in Thailand.  Thus, he was at U-Tapao Royal Air Force Base during the Vietnam era.

At the April 2013 hearing, the Veteran provided credible testimony that, although his military occupational specialty was that of an aircraft repairman, he would serve on guard duty at times and drive the perimeter of the base.  He also stated that there were times when he would carry out tasks at or just outside the perimeter of the base by vehicle or on foot.  He described seeing the dead foliage just outside the perimeter of the base and asserted that the area was regularly sprayed to keep the foliage dead.

Based on the Veteran's credible testimony and the service record showing that he served at U-Tapao Royal Thai Air Force Base at a time it was known to have been contaminated with Agent Orange or a similar herbicide agent at the perimeter, the Board finds that the Veteran was likely exposed to herbicides.

Moreover, private medical records from Dr. T.L.M. (initials used to protect privacy), including a February 2012 letter and corresponding treatment records, show that he had been treating the Veteran for type II diabetes mellitus since October 2000.  He indicated that the Veteran's diabetes mellitus had been controlled with diet and medication. See 38 C.F.R. § 4.119, Diagnostic Code7913. 

There is no evidence to rebut the presumption that the condition is a result of exposure to an herbicide agent as set forth at 38 C.F.R. § 3.307(a)(6).  Accordingly, the Board concludes that service connection for type II diabetes is warranted.   


ORDER

Entitlement to service connection for type II diabetes mellitus is granted.


REMAND

The Veteran has claimed that his hypertension is secondary to his type II diabetes mellitus.  In light of the grant of service connection for diabetes mellitus, the Board finds that a VA examination and medical opinion are necessary to determine whether his hypertension is caused or aggravated by that disability.

At his April 2013 hearing, the Veteran also indicated that he was under the continuing long-term care of Dr. T.L.M. for his hypertension and type II diabetes mellitus.  Any additional relevant records of treatment from Dr. T.L.M. should be obtained on remand.  38 U.S.C.A. § 5013A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his type II diabetes mellitus or hypertension that may not have been previously received by VA, including any additional records from Dr. T.L.M. (identified at April 2013 hearing).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current hypertension.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this and provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has hypertension that is related to his military service. 

The examiner should also opine as to whether it is at least as likely as not that hypertension was either caused by or permanently aggravated by the Veteran's service-connected type II diabetes mellitus.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The AOJ should conduct any other development that may be indicated as a consequence of the actions taken in the preceding paragraphs.  This should include ensuring that the VA examination report obtained pursuant to this remand complies with the Board's remand instructions and is adequate for adjudication of the claim remaining on appeal.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


